



EXHBIT 10.1


FIRST AMENDMENT
TO
WASHINGTON TRUST BANCORP, INC.
2003 STOCK INCENTIVE PLAN, AS AMENDED AND RESTATED
A.The Washington Trust Bancorp, Inc. 2003 Stock Incentive Plan, as amended and
restated (the “Plan”) is hereby amended by deleting Section 15(b) in its
entirety and substituting therefor the following:


“(b)    Payment in Stock. Subject to approval by the Administrator, a grantee
may elect to have the Company’s tax withholding obligation satisfied, in whole
or in part, by authorizing the Company to withhold from shares of Stock to be
issued pursuant to any Award a number of shares with an aggregate Fair Market
Value (as of the date the withholding is effected) that would satisfy the
withholding amount due; provided, however, that to the extent necessary to avoid
adverse accounting treatment such share withholding may be limited to the
minimum required tax withholding obligation. The Administrator may also require
Awards to be subject to mandatory share withholding up to the required
withholding amount. For purposes of share withholding, the Fair Market Value of
withheld shares shall be determined in the same manner as the value of Stock
includible in income of the Participants.”
B.This First Amendment shall be effective April 3, 2017.
C.Except as otherwise amended herein, the Plan is hereby confirmed in all other
respects.
IN WITNESS WHEREOF, the Company has caused this First Amendment to be executed
this 3rd day of April, 2017.
WASHINGTON TRUST BANCORP, INC.
By:     /s/ Joseph J. MarcAurele        
Joseph J. MarcAurele
Chairman and Chief Executive Officer





